DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldstein (US 10,051,356) (also published as WO2011/163565).
With respect to claim 1, Goldstein teaches an earpiece (Fig.2, Item 200), comprising an ambient microphone (Fig.2, Item 218) configured to measure the ambient sound near the entrance to a user's ear canal; an internal microphone (Fig.2, Item 216) configured to measure the sound within the user's ear canal; a user interface (Fig.2, Item 212); a memory (Fig.2, Item 222) that stores instructions; an expandable element (Fig.2, Item 208) configured to contain a medium (Fig.2, Item 228); an inflation management system (Fig.2, Item 210) configured to move a medium into and out of the expandable element; a controller (Fig.2, Item 220), wherein the controller is configured to execute the instructions to perform operations comprising receiving an activation signal from the user interface and activating the inflation management system; sending a signal to the inflation management system to move medium into the expandable element; and sending a signal to the inflation management system to stop medium movement when a threshold comfortable pressure level is reached (Col.7, Lines 5 – Col.8, Line 34).  
With respect to claim 2, Goldsteain teaches wherein the medium is a non-Newtonian fluid (Col.5, Line 65 – Col.6, Line 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein (US 10,051,356) in view of Goldstein et al. (US 10,362,381).
With respect to claim 4, Goldstein teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the medium includes a carrier liquid and at least one of particles, microspheres, microfibers, rod-like element, nanoparticles, or nano- tubes or a combination thereof.  
On the other hand, Goldstein et al. teach an earpiece (Fig.2, Item 102) comprising an expandable element (Fig.3A, Item 302) configured to contain a medium (Fig.3, Item 304); wherein the medium includes a carrier liquid and particles (Fig.3, Item 306).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Goldstein et al. medium configuration with the Goldstein design because it would interfere with, absorb and/or reflect RF radiation. 
With respect to claim 3, the Examiner considers that it would have been an obvious matter of design choice to provide the non-Newtonian fluid being at least one of poly vinyl alcohol, poly dimethylsiloxane, electroheological fluid, magnetorheological fluid, or a combination thereof because it would tune the earpiece to provide a predetermined performance as necessitated by the specific requirements of the particular application. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 5, Goldstein et al. teach wherein the carrier fluid is at least one of water, ethylene glycol, or a combination thereof (Col.6, Lines 11 – 17).  
With respect to claims 6 and 7, Goldstein et al. teach wherein the particles include at least one of silica, titanium, oxide, calcium carbonate, cornstarch, synthetically occurring minerals, naturally occurring minerals, polymers, glass, stainless steel or a combination thereof, and wherein the particles are magnetic (Col.6, Lines 18 – 20).  
With respect to claim 8, Goldstein et al. teach wherein the carrier liquid is magnetic (Col.6, Lines 4 – 10).

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          December 10, 2022